Citation Nr: 0207294	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  93-27 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to an increased rating for shell fragment wound 
residuals of the left wrist with traumatic arthritis, rated 
as non-compensable from June 1, 1972 to May 20, 1992 and 
evaluated as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to November 
1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana that granted service connection for 
residuals of a shell fragment wound of the left wrist with 
traumatic arthritis.  At that time the RO assigned a 
noncompensable rating effective from June 1, 1972 and a 10 
percent rating effective from January 7, 1993.   

In January 2000 the RO increased the rating for the service-
connected left wrist disability to 20 percent effective from 
May 21, 1992 and confirmed the non-compensable rating from 
June 1, 1972 to May 20, 1992.  

Since the initial Board remand, the United States Court of 
Appeals for Veterans Claims (Court) has given guidance on 
claims arising from the original assignment of disability 
evaluations.  In initial rating cases, separate ratings 
should be assigned for separate periods of time based on the 
facts found, a practice known as "staged ratings."  
Fenderson v. West, 12 Vet. App. 119 (1999).  This decision 
will therefore consider the issue of an increased rating for 
the veteran's service-connected left wrist disorder from the 
time of his separation from service.

Subsequent to the last Board remand, the RO has granted 
service connection for additional disabilities resulting in a 
100 percent schedular rating. 


FINDINGS OF FACT

1.  The veteran's service-connected left wrist disability was 
manifested by multiple shrapnel within the carpal structures, 
traumatic arthrosis, pain, and limitation of motion from June 
1, 1972 to May 20, 1992.

2.  The veteran's service-connected left wrist disorder is 
currently manifested by multiple shrapnel, pain, weakness, 
and limitation of motion with extension to about 15 degrees 
with loss of 50 percent of flexion.  Unfavorable ankylosis of 
the left wrist has not been shown.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent rating for the 
period from June 1 1972 to May 20, 1992 for the residuals a 
shell fragment wound to the left wrist, the minor extremity, 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Codes 5010, 5003, 5214 (2001).

2.  The criteria for an evaluation in excess of 20 percent 
for the service-connected residuals a shell fragment wound to 
the left wrist, the minor extremity, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Codes 5010, 5003, 5214, 5215 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran sustained multiple mortar fragment wounds of the 
face, chest, both upper extremities, and the right lower 
extremity in Vietnam in May 1970.  X-rays of left wrist 
showed multiple metallic fragments embedded within the carpal 
bones and a fracture of the capitate. During his 
hospitalization in June 1970 an examination of the wrist 
showed a one-inch scar of the radial aspect of the dorsal 
surface of the wrist.  Range of motion of the left wrist was 
within normal limits, although he had pain at the limits of 
extension.  In July 1970 it was reported that he continued to 
complain of left wrist pain with dorsiflexion. 

An October 1970 Medical Board noted a one inch scar along the 
radial aspect of the dorsal surface of the left wrist.  The 
final diagnoses included retained foreign bodies, multiple 
metallic fragments, chest, both upper extremities, and right 
lower extremity.  He was medically discharged from service on 
November 25, 1970 because of his multiple injury residuals, 
including a right below-the-knee amputation.

In January 1971, the RO granted the veteran was granted a 100 
percent pre-stabilization rating, effective from November 26, 
1970, the day following the veteran's release from active 
duty, which included special monthly compensation due to 
anatomical loss of one foot.  The rating decision indicated 
that the pre-stabilization award was predicated upon multiple 
disabilities, to include below-the-knee-amputation of the 
right lower extremity; moderate neuropathy of the right ulnar 
nerve; moderately disfiguring facial scars; right knee 
instability; high frequency hearing loss of the right ear; 
multiple scars of the right chest, back, and buttocks; 
multiple scars of the right upper extremity; and scars of the 
left upper extremity.  A disability of the left wrist was not 
separately listed among the disabling conditions. 

On a November 1971 VA examination, the veteran complained of 
left wrist pain particularly on pronation and supination.  It 
was reported that he was right-handed.  Physical examination 
was significant for findings of limitation of dorsiflexion of 
the left hand.  X-ray studies of the left wrist revealed 
multiple shrapnel fragments in and about the carpal bones on 
the left side.  No diagnostic impression was noted relative 
to the left wrist.  Following a neurological examination it 
was remarked that the veteran had some functional disability 
due to weakness in his hands caused by an ulnar nerve lesion.

In March 1972 service connection was established for the 
veteran's multiple separate disabilities resulting from 
multiple shell fragment wounds sustained during service, 
including:  Below-the-knee-amputation on the right; residuals 
of shell fragment wound of the right thigh; incomplete 
moderate paralysis of the right ulnar nerve; shell fragment 
wound residuals of the left chest; shell fragment wound 
residuals of the left forearm; shell fragment wound residuals 
of the right side of the face and neck; bilateral high 
frequency loss; scar of the right chest; scar of the right 
upper back; scar of the right buttock; scars of the left 
lower extremity; fracture of the right mandible; shell 
fragment wound scar of the right hand; scar of the lower 
midline of the abdomen; and shell fragment wound scar of the 
right forearm.  The combined evaluation was 80 percent.  The 
veteran was also granted a total disability rating for 
compensation purposes based on individual unemployability.  
The effective date was June 1, 1972, the day following the 
discontinuance of the pre-stabilization rating.

A private orthopedic consultation in May 1972 indicated that 
the veteran's history was significant for surgical repair for 
multiple penetrating wounds from shrapnel involving the left 
wrist.  The report indicated that X-ray studies revealed 
multiple shrapnel within the carpal structures with traumatic 
arthrosis involving the articular margins of the scaphoid, 
lunate, and multangular.  This was noted to result in a 
decreased mobility range of the wrist, evaluated as a loss of 
25 degrees on wrist flexion.  It was noted that examination 
also showed that due to the anterior scar over the volar 
aspect of the forearm, tissue loss had occurred within the 
flexor group, and that the veteran lacked power for firm 
grasping in the left hand.  It was the physician's impression 
that abnormalities resulting from the multiple fragment 
wounds were permanent in nature.  With respect to the left 
wrist, it was noted that the extent of the progression of 
traumatic arthrosis would necessitate future observation. 

A June 1972 VA medical report notes that examination showed a 
healed fracture of the left navicular bone in the left wrist.  
He had full range of motion in this area without complaints 
of pain.  The report referenced a diagnostic impression of 
healed fracture of the left navicular bone in the left wrist, 
full range of motion, asymptomatic.  Subsequently, the 
veteran received intermittent treatment at VA and private 
facilities for his various disabilities.  

In a June 1979 rating action the RO terminated the total 
disability rating for compensation purposes based on 
individual unemployability effective on September 2, 1979.

During a January 1980 VA clinical visit, the veteran reported 
complaints of multiple pain, to include the left hand.  The 
evaluation indicated that there were no findings compatible 
to rheumatoid arthritis.  X-rays of the left wrist taken 
during a July 1981 VA examination showed some small opaque 
foreign bodies but no dysfunction of the joints.

On a June 1988 VA examination, the veteran reported a history 
of left wrist pain, which was worsening.  No clinical 
findings were noted.

An August 1988 VA outpatient record notes that the veteran 
was seen for complaints of left wrist tenderness.  It was 
noted that that X-rays showed a fracture of the capitate, and 
that the veteran might need a carpal fusion in the future.  
It was reported that he did not currently want surgery.  

The veteran was seen at a VA outpatient clinic on May 21, 
1992 for a complaint of pain in his left wrist with mowing.  
He reported that he had had pain for 3 or 4 years with the 
symptoms worse in the last 6 months.  Elsewhere on the 
outpatient treatment record it was noted that that he had had 
recurrent trouble with his left wrist for 15 years.  X-rays 
showed an old fracture of the capitate.  In September 1992 it 
was noted that he had increasing pain in the wrist with 
gardening.  He had a weak grip and full range of motion.  
During evaluation in September 1992, the veteran complained 
of increasing pain in the left wrist with activity.  Physical 
examination showed tenderness dorsally with prominent 
scaphoid on radial deviation.  He had full range of motion, 
but with weak grip strength.  Sensory evaluation was normal.  
Strength was evaluated as 5+/5+.  The clinical impression was 
capitate non-union.  The veteran was seen again at the VA 
outpatient clinic later in September 1992.  There was 
tenderness over the scaphoid and capitate.  X- ray studies 
revealed an old fracture of the capitate with intercarpal 
arthrosis.  An October 1992 CAT scan showed the  capitate to 
be fragmented with some adjunct arthrosis.

On a May 1993 VA orthopedic examination the veteran had 
complaints of tenderness and limitation of motion of the left 
wrist.  He reported a progressive increase in left wrist 
symptomatology during the last 10 years.  There was swelling 
and tenderness of the left wrist.  Range of motion was 30 
degrees of dorsiflexion, 406 degrees of palmer flexion, 15 
degrees of radial deviation, and 30 degrees of ulnar 
deviation.  The left wrist was slightly ankylosed.  May 1993 
X-rays of the left wrist showed sclerotic changes of the 
capitate and hamate, possibly representing an old fracture 
and no definite change.  The impressions included shell 
fragments lodged in the left wrist and degenerative 
osteoarthritis of the left wrist.

In July 1993 the RO found clear and unmistakable error in a 
June 1979 rating action for failure to grant service 
connection for residuals of a shell fragment wound of the 
left wrist.  The RO granted service connection for the shell 
fragment wound of the left wrist with traumatic arthritis and 
assigned a noncompensable rating effective from June 1, 1972, 
the date following the discontinuance of the total 
prestabilization rating and a 10 percent rating effective 
from January 7, 1993.

Private medical records indicate that the veteran was treated 
in August 1993 for injuries to the left wrist and back 
sustained in an automobile accident.  Examination noted the 
left wrist was diffusely tender.  X-rays showed no acute 
fracture.  A splint was placed on the wrist.  The diagnoses 
included a left wrist sprain.  An October 1993 private 
medical report from the physician who treated the veteran in 
August 1993 following the accident includes finding of severe 
degenerative joint disease and shrapnel fragments.

At a July 1994 RO hearing the veteran described his current 
symptoms as involving pain, swelling, and the hand freezing 
into position.  He also described symptoms of the some 
tingling at the tips of the fingers with swelling in the 
navicular bone.  He indicated that he had to restrict his 
activities and immobilize his wrist when his symptoms were 
severe.  He also offered testified that because his left 
wrist disability was among his less severe conditions, 
complaints and treatment he received were not often 
documented.  He indicated that he had chronic left wrist 
symptoms that these had persisted since service.

In January 1995 correspondence the veteran said that he had 
not reported that he full range of motion of the left wrist 
without pain on motion, particularly during a June 1979 VA 
examination.  He indicated his left wrist condition had been 
manifested by pain with limited mobility since service.

At a February 1998 videoconference hearing with the 
undersigned member of the Board, the veteran stated that VA 
examinations in 1972 and 1979 did not accurately document the 
severity of his left wrist condition.  He said that he had 
been experiencing a lot of pain and discomfort with a loss in 
motion at the time of the 1972 examination and that the 
severity of his symptoms was compounded by the use of 
crutches.  He characterized his level of pain as a 7 on a 10-
point scale, with episodes of 10 whenever he was unable to 
use the hand due to pain.  He further noted that the 1993 VA 
examination did not address functional impairment of the 
wrist due to pain.  He also reported decreased grip strength, 
and weakness.  He reported severe symptoms occurring three to 
four days weekly, and said that he was unable to participate 
in previous hobbies, such as gardening, fishing, or playing 
with his children.  He indicated that he was not taking any 
prescribed medication, but utilized over-the-counter 
medication for pain, and wore a brace.  He reported no 
current treatment being for the left wrist disorder, and said 
that he had been advised that very little could be done short 
of fusion of the joint.  He said that he had not missed work 
on a consistent basis because he worked through his pain.

The veteran was unable to undergo VA examination in January 
1999 due to casting of the left arm.  January 1999 X-rays of 
the left wrist revealed evidence of a non-displaced fracture 
involving the distal end of the radius and fracture of the 
styloid process of the ulna.  The remainder of the visualized 
hand was evaluated as intact.  These studies also revealed 
multiple metallic foreign bodies around the wrist.

On a March 1999 VA examination it was noted that the veteran 
had fallen and fractured his left wrist in December 1998.  He 
had complaints of pain and numbness of the left wrist.  He 
reported that he was unable to do much with the wrist due to 
weakened grip and limitation of motion.  Examination of the 
wrist showed a very sensitive one inch dorsal radial scar.  
Moving the hand across the skin caused extreme pain.  The 
left wrist was swollen.  The veteran wore a brace on the left 
wrist.  Range of motion of the left wrist was flexion to 10 
degrees extension to 15 degrees, ulnar deviation to 10 
degrees, radial deviation to 10 degrees, supination to 85 
degrees, and pronation to 90 degrees.  There was tenderness 
along the dorsal aspect of the wrist along the radial 
snuffbox.  The impression was degenerative joint disease of 
the left wrist secondary to a fracture, and gunshot wound to 
the left wrist, old.

On an August 1999 VA orthopedic examination, the veteran 
complained of pain on motion of the left wrist and fingers.  
He wore a wrist splint.  There was tenderness over the entire 
wrist, with a four-inch dorsal radial scar centered over the 
radial wrist area.  He had active range of motion of 10 
degrees of flexion on both sides with 20 degrees of extension 
on the left side, compared to 80 degrees on the right side, 
radial deviation of five degrees on the left and 20 degrees 
on the right, and ulnar deviation of 10 degrees on the left, 
and 35 degrees on the right.  Passive range of motion was 
assessed as 15 degrees flexion, 30 degrees extension, 10 
degrees radial deviation, and 20 degrees ulnar deviation.  
Pronation and supination were equivalent bilaterally, except 
for pain at extremes of all ranges of motion, particularly 
with passive range of motion.  There was numbness on the 
radial dorsal side of the wrist just above the scar area.  
The examiner noted a positive Kanavel's sign to the left 
wrist, over the medial nerve.  The veteran complained of some 
paresthesia associated with the left thumb.  X-ray studies of 
the left wrist revealed multiple small fragments of the 
wrists with degenerative changes in the wrist joint.  It was 
noted that there was no significant change in the X-ray 
appearance of the left wrist.  The impression was 
degenerative joint disease in the left wrist with decreased 
range of motion, and residuals of fragments in the wrist.

On December 1999 VA orthopedic examination, the veteran 
complained of pain, weakness, swelling, and stiffness of the 
left wrist.  He characterized his wrist pain as a 10 on a 10-
point scale, with his symptoms decreasing to a 7 with the use 
of a splint.  He reported that his wrist pain was aggravated 
by increased activity and use.  It was noted that he was 
taking medication for pain relief.  He reported some 
difficulty in dressing due to the loss of left wrist motion 
and pain.  He reported pain in the wrist due to repetitive 
hand and wrist motion in his work using a computer. 

On examination there was tenderness over the medial dorsal 
aspect of the carpal bones of the wrist.  There was no 
swelling, redness, or warmth detected.  There was a 2-3/4 cm 
well-healed scar over the dorsal aspect of the wrist that was 
mildly tender to deep palpation.  Range of motion was 
evaluated as 45 degrees active and 50 degrees passive motion 
on extension with pain beginning at 30 degrees.  Wrist 
flexion was accomplished to 30 degrees on both active and 
passive motion with pain beginning at 20 degrees.  Wrist 
radial deviation was evaluated as 10 degrees on active and 
passive motion with pain beginning almost immediately with 
movement.  Ulnar deviation was evaluated as 10 degrees on 
active motion, and 15 degrees on passive motion with pain 
beginning at approximately 10 degrees.  Strength on wrist 
flexion and extension was evaluated as 3-/5, due to limited 
range of motion.  The examiner noted that within this range, 
the veteran demonstrated strength at approximately 4-.  
Handgrip strength was evaluated as 4-/5 on the left side.  
Sensation was intact on the left side.  The examiner noted 
that August 1999 X-rays revealed a healing non-displaced 
fracture of the distal end of the radius and nonunion 
fracture of the styloid process of the ulnar bone and 
metallic foreign bodies.  Earlier x-ray studies, conducted in 
May 1993, were noted to reveal status post gunshot wound to 
the left wrist with sclerotic changes, cavitate and hamate 
possibly representing an old fracture.

The impression for the December 1999 VA examination was 
"right" wrist ankylosis secondary to mortar explosion and 
gunshot wound in 1970, with what appeared to be worsening of 
his signs and symptoms after the fall and subsequent fracture 
in 1998.  (The Board notes that the text of the examiner's 
discussion addresses only the left wrist disorder, and that 
the above reference to the right wrist represented a 
typographical error.)  The examiner reported that a review of 
the claims folder to 1993 showed that the veteran had 
decreased range of motion of the left wrist prior to his 1998 
fracture.  The examiner was unable to ascertain what percent 
of the ankylosis was due to the initial explosion injury 
versus aggravation by the fall in 1998.  The veteran was 
noted to have weakness of his left wrist and hand which, as a 
result, would lead to some fatigability with extended use of 
the hand for activities. It was noted that incoordination 
could be subsequently experienced due to weakness as well.  
It was the examiner's opinion that that the veteran's 
decreased range of motion, and decreased strength and 
coordination of his left wrist and hand was certainly related 
his initial injuries in Vietnam in 1970, and that this 
condition was aggravated by the fall in 1998.

The veteran received intermittent treatment at a VA facility 
from 1999 to 2001 for various disorders.

In January 2000 the RO increased the rating for the service-
connected left wrist disability to 20 percent effective from 
May 21, 1992 and confirmed the non-compensable rating from 
June 1, 1972 to May 20, 1992.

In May 2001 correspondence to the RO, the veteran reported 
that his left wrist was more painful and that he had to rest 
it after working on a computer.

In March 2001 the veteran received treatment from C.W.K., 
M.D. for degenerative arthritis of the left wrist.  Treatment 
included a cortisone injection and a wrist splint.  In June 
2001,Dr. K.  reported that he had treated the veteran since 
December 2000 for back and left wrist problems.  The left 
wrist had been treated with splitting and cortisone 
injections.  Examination of wrist showed 15 degrees of 
extension and about 50 percent loss of flexion.  He had full 
radiohumeral rotation.  The ulnar nerve was not tender, but 
the wrist was diffusely tender.  X-rays showed the retained 
foreign bodies as well as destruction of the capito-lunate 
joint.  The doctor said that the veteran had had disruption 
of his proximal carpal and mid-carpal area leading to 
constant pain, worse with activity, and that he had had wrist 
pain and swelling since his injuries in service.

VA outpatient treatment records from November to June 2001 
show that the veteran was seen for a variety of medical 
conditions, including visits to a pain management clinic.  
The records contain no reference to the veteran's service-
connected left wrist condition.

The veteran underwent a number of VA compensation 
examinations in 2001 for disabilities not here in issue.  The 
September 2001 VA scar examination noted there was a 1 by 4-
cm scar on the left wrist, which had underlying adhesions 
which pulled.

II.  Analysis

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

Under the VCAA the VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his claim.  Through correspondence, the rating 
decision, the statement of the case, the supplemental 
statements of the case, and specific correspondence sent to 
him in January 2001, the veteran has been informed of the 
evidence necessary to substantiate his claims.  In 
correspondence dated in May 2001 the RO informed the veteran 
of the contents of the VCAA.

VA has a further duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this regard 
the record shows that the veteran sustained a fracture to the 
left wrist in December 1998.  The specific treatment records 
are not on file.  However, the Board in this decision is not 
differentiating between any symptoms and findings relative to 
this injury and the service connected left wrist disability.  
Thus development in this area in not required.  The veteran 
has been afforded VA medical examinations and relevant 
medical evidence identified by him has been procured by the 
RO.  Accordingly, the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000 and the related VA 
regulations have been satisfied.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran's service-connected residuals of shell fragment 
wound to the left wrist are currently rated under Diagnostic 
Code 5010, which pertains to traumatic arthritis and 
Diagnostic code 5214, which pertains to ankylosis of the 
wrist.  Under code 5010, traumatic arthritis, if 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, diagnostic code 5010.  
Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic code 5003.  When the 
limitation of motion of the specific joint or joints involved 
is non compensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.
Diagnostic code 7805 provides that scars may be rated based 
on the limitation of motion of the part affected. A 10 
percent rating is also warranted under diagnostic code 7803 
for scars which are superficial, poorly nourished, with 
repeated ulceration. Under Diagnostic Code 7804, a 10 percent 
rating is warranted for superficial scars, which are tender 
and painful on objective demonstration.

Diagnostic Code 5215 provides for the evaluation of limited 
motion of the wrist. Limitation of motion of the wrist (major 
or minor) to less than 15 degrees of dorsiflexion or palmar 
flexion limited in line with the forearm warrants a 10 
percent evaluation.  This is the highest rating permitted 
under this Diagnostic Code.

Diagnostic Code 5214 provides for the evaluation of ankylosis 
of the wrist.  When there is wrist ankylosis, in the minor 
extremity, and the ankylosis is favorable in 20 to 30 degrees 
dorsiflexion, a 20 percent rating is assignable.  When the 
ankylosis is in any other position except favorable, in the 
minor extremity, a 30 percent rating is assignable.

Full wrist dorsiflexion or extension is zero degrees to 70 
degrees. Full wrist palmar flexion is zero degrees to 80 
degrees.  Full wrist ulnar deviation is zero degrees to 45 
degrees. Full wrist radial deviation is zero degrees to 20 
degrees. 38 C.F.R. 4.71, Plate I (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be 
considered, and the examinations upon which the rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2000).

With regard to the disability rating for the left wrist prior 
to May 21, 1992, the medical records show that the veteran 
reported pain in the left wrist during the November 1971 VA 
examination which also confirmed the presence of shell 
fragments in the carpal bones.  Additionally, a May 1972 
private medical record notes that X-rays showed retained 
metallic fragments in the wrist joint and traumatic 
arthrosis, and clinical examination noted a loss of 25 
degrees on wrist flexion.  The VA examination in June 1972 
showed no limitation of motion of the left wrist and the 
condition was described as asymptomatic.  However, the record 
shows that the veteran complained of left wrist pain on 
several occasions at a VA outpatient clinic during the 1980s.  
In view of the retained metallic fragments and the veteran's 
complaints, the Board finds that a 10 percent rating for the 
veteran's service-connected residual of shell fragment wounds 
of the left wrist is warranted effective from June 1, 1972, 
the date following the discontinuance of the prestablization 
rating to May 20, 1992, the day preceding the award of the 20 
percent rating. 

However, this same evidence does not provide a basis for a 
rating in excess of 10 percent.  The pertinent records show 
no evidence to indicate the presence of favorable ankylosis 
in 20 to 30 degrees dorsiflexion.  In addition, the Board 
finds that based on the available evidence the 10 percent 
rating in effect for the veteran's left wrist disorder 
adequately reflects the degree of functional impairment 
caused by the pain and weakness as set forth in DeLuca case.  
In order to satisfy the schedualr criteria for a 10 percent 
rating limitation of motion must be to less than 15 degrees 
of dorsiflexion or palmar flexion limited in line with the 
forearm.  The May 1972 report shows only a 25 percent loss of 
dorsiflexion and as previously indicated the June 1972 VA 
evaluation full range of motion.  Accordingly, there is no 
evidence to warrant a rating in excess of 10 percent prior to 
May 21, 1992.  

The veteran is currently in receipt of a 20 percent rating 
for his left wrist disability. This rating pursuant to 
Diagnostic code 5214 implies favorable ankylosis of the minor 
wrist.  In this regard the evidence shows that the veteran 
was seen at a VA outpatient clinic On May 21, 1992 for 
increasing pain in the left wrist.  The several VA 
examinations and VA and private medical reports dated from 
1992 to August 1999 show that the veteran was experiencing 
pain, tenderness, and swelling in the left wrist, 
particularly following an injury in 1998.  However, these 
records fail to shows the presence of unfavorable ankylosis.  
VA examination in December 1999 did show weakness in the left 
wrist and hand.  However, strength of the wrist was 3-/ 5and 
grip strength was 4-/5.  The December 1999 VA examination and 
the June 2001 examination by the veteran's treating doctor 
both showed significant limitation of motion for the left 
wrist, but nevertheless, he has wrist flexion of at least 30 
degrees (20 degrees without pain) and extension of 45 degrees 
(20 degrees without pain).  Thus, even when the effects of 
pain and weakness are considered, unfavorable wrist ankylosis 
not shown.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra 
(functional impairment due to pain is to be considered).  
Also, the December 1999 examination indicated that there was 
some tenderness in the scar area on deep palpation.  However, 
the scar was not described as painful.  Also, the only 
abnormality reported during the September 2001 VA scar 
examination was underlying adhesions which pulled.  As such, 
it is the judgment of the Board that a rating in excess of 20 
percent is not warranted.

In sum, the Board finds that a higher rating of 10 percent is 
warranted for the veteran's left wrist disability effective 
from June 1, 1972 to May 20, 1992.  However, the Board finds 
that the preponderance of the evidence is against the claim 
for a current rating in excess of 20 percent for the service-
connected left wrist disability.  Fenderson v. West, 12 Vet. 
App. 119 (1999).


ORDER

An increased rating of 10 percent is granted from June 1, 
1972 until May 21, 1972 subject to the law and regulations 
governing the payment of monetary benefits.

An increased rating in excess of 20 percent is denied.


		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

